DETAILED ACTION
This office action is in response to application filed on November 30, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0007]: Language “While viable, the user is required to form one or more holes into the HVAC ductwork (e.g., one or more drilled holes) and to preform initial calibration” should read “While viable, the user is required to form one or more holes into the HVAC ductwork (e.g., one or more drilled holes) and to perform initial calibration” to correct for minor informalities.  
[0009]: Language “In some embodiments, the outdoor weather data is electronically obtained from a known weather-related date source (e.g., an online data service such as a website)” should read “In some embodiments, the outdoor weather data is electronically obtained from a known weather-related data source (e.g., an online data service such as a website)” to correct for minor informalities.  
[0025]: Language “As a point of reference, it has been surprisingly discovered that a strong correlation exists between fan runtime and the temperature difference inside and outside the dwelling 22 (ΔT)” should read “As a point of reference, it has been surprisingly discovered that a strong correlation exists between fan runtime and the temperature difference inside and outside the dwelling [[22]] 20 (ΔT)” based on details of Fig. 1.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “estimating the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value and delivering a notification of the replacement status of the air filter to a user” should read “estimating the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value, and delivering a notification of the replacement status of the air filter to a user”.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read “The computer-implemented method of claim 2, wherein the online data service provides the outdoor weather data for a plurality of locales, and wherein the step of obtaining outdoor weather data further includes: identifying one of the plurality of locales as corresponding with a locale of the HVAC system”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language should read “The computer-implemented method of claim 1, wherein the dwelling that comprises the HVAC system is a single-family residence, and wherein the HVAC system is a residential, on-demand HVAC system”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language should read “The computer-implemented method of claim 1, wherein the step of obtaining outdoor weather data further includes obtaining weather information indicative of at least a second weather parameter at the outdoor environment .
Appropriate correction is required.

Examiner’s Note
Claims 1-21 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., estimating a replacement status of an air filter in an HVAC system), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claims 13, 18 and 20 are not directed to a judicial exception because the claims integrate the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., estimating a replacement status of an air filter in an HVAC system), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-12, 14-17, 19 and 21, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter 
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Johnson (US 20010045159 A1) teaches: 
A computer-implemented method for estimating a replacement status of an air filter in a heating, ventilation, and air conditioning (HVAC) system ([0006]: a method for calculating the remaining filter life is executed by a microprocessor; examiner interprets filter is part of an HVAC system (see [0019])), the computer-implemented method executed by one or more processors of one or more computing devices (Fig. 1, item 15 – “electronic circuit”, [0025]: an electronic circuit includes the microprocessor used to estimate the remaining life of the filter), and comprising the steps of: 
determining a Total Runtime Value of a fan of the HVAC system ([0020]: use of fan motor is acquired based on fan motor speed); and
estimating the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value ([0031]: filter remaining life is determined based on predetermined values for total filter life relative to fan speed) and delivering a notification of the replacement status of the air filter to a user ([0006]: percentage of filter life remaining is displayed).

Simon (US 20060196953 A1) teaches:
obtaining outdoor weather data for an outdoor environment related to the HVAC system ([0042]: outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0031])); and
estimating the replacement status of the air filter as a function of the Total Runtime Value and delivering a notification of the replacement status of the air filter to a user ([0043]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

Simon (US 20060186214 A1) teaches:
obtaining outdoor weather data for an outdoor environment related to the HVAC system ([0040]: Outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0029])); and
estimating the replacement status of the air filter as a function of the Total Runtime Value and delivering a notification of the replacement status of the air filter to a user ([0041]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

He (US 20140190240 A1) teaches:
A computer-implemented method (Fig. 3, [0022]) for estimating a replacement status of an air filter in a system, the computer-implemented method executed by one or more processors of one or more computing devices ([0027]-[0028]: a method for determining clogging and replacement of a filter is presented, with the method being implemented as a computer program product), and comprising the steps of: 
obtaining outdoor weather data for an outdoor environment related to the system (Fig. 3, item 310, [0030]: ambient parameter is obtained);
determining a value of a fan of system based at least in part upon the obtained outdoor weather data (Fig. 3, item 320, [0030]: ambient parameter is obtained and used to retrieve a corresponding threshold, which is compared to a fan speed; examiner submits that threshold corresponds to a value of a fan); and 
estimating the replacement status of the air filter (Fig. 3, items 340-350, [0030]: threshold is compared to a measured fan speed to determine clogging of a filter).

Kuramitsu (US 20140133097 A1) teaches:
A computer-implemented method (Fig. 13, [0095]) for estimating a replacement status of an air filter in a system, the computer-implemented method executed by one or more processors of one or more computing devices ([0033], [0036]: a method for determining clogging and replacement of a filter is presented, with the method being implemented using computer components), and comprising the steps of: 
obtaining outdoor weather data for an outdoor environment related to the system (Fig. 13, item St22, [0097]: ambient temperature is obtained);
determining a value of a fan of the system based at least in part upon the obtained outdoor weather data (Fig. 13, item St24, [0099]: ambient temperature is obtained and used to retrieve a corresponding threshold of a fan (number of revolutions Ro)); and 
estimating the replacement status of the air filter (Fig. 13, item St26, [0100]-[0102]: threshold is compared to a measured number of revolutions of the fan to determine clogging of a filter).

Kang (US 20060130497 A1) teaches:
“A method and control for determining an air filter condition in an HVAC system forces a change in a motor speed for a fan for driving air through the air filter and into an environment to be conditioned. When the motor speed is changed, an expected change in temperature in the environment is monitored. If the actual change is not as expected, a determination may be made that the air filter is clogged” (Abstract: determining an air filter condition in an HVAC by changing a fan motor speed and monitoring the change of temperature in the environment).

Sherman (US 20150254958 A1) teaches:
“the one or more computing devices comprises one or more cloud servers, and wherein the process of delivering the notification of the replacement status of the air filter to the user comprises sending the notification to a mobile application resident on a mobile device of the user” ([0063]: analysis for condition of a filter is performed by a cloud-based system (server, see [0067]), with information regarding the condition being transmitted to a mobile device through messages (see [0043])).

Smullin (US 20150276508 A1) teaches:
“Energy usage data of an indoor climate control system, such as an HVAC system, for a building and ambient temperature data are obtained for a time period of interest with a time resolution that reflects the physically relevant time scales. The data are formed into time series. A correlation between the system’s usage and ambient temperature is established, where a strong (or high) correlation is interpreted as an indication that the thermostat set point infrequently gets changed, if at all, whilst a weak (or low) correlation is interpreted as an indication that the thermostat set point is changed regularly. In addition, a correlation between the system's usage and the building's occupancy can be established, which can help corroborate the assessment of the appropriateness or efficiency of thermostat set point changing patterns” (Abstract: energy usage of an HVAC system and ambient temperature are obtained for a time period for establishing a correlation regarding the thermostat set point variation; a correlation between system’s usage and the building’s occupancy also corroborates the assessment of the thermostat set point changing patterns).

	Chung (US 20020078830 A1) teaches:
“The air purifier may further include a visual display arranged to provide a visual indication when the filter should be replaced, the programmed microcomputer arranged to periodically alter the speed of the fan in accordance with signals generated by the air quality sensor and to cause the visual display to indicate that the filter should be replaced, said indication being caused when a fan total running time value equals or exceeds a predetermined value, the fan total running time value being periodically incremented according to the formula Tn+1=Tn+a Xt, wherein T is the fan total running time, a is a fan speed factor and t is the fan operating time at speed factor a. The fan total running time value is incremented each time the microcomputer changes the fan speed” ([0010]: replacement of a filter of an air purifier is performed by comparing fan total running time with a predetermined value, the fan total running time being obtained based on signals for an air quality sensor of the system (see also [0020] regarding replacing the filter when it is operated under poor quality conditions)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the outdoor weather data includes at least information indicative of a pollution-related parameter at the outdoor environment of a dwelling that comprises the HVAC system; 
determining a Total Runtime Value of a fan of the HVAC system based at least in part upon the obtained outdoor weather data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 13. 
Johnson (US 20010045159 A1) teaches: 
A computer-implemented system for estimating a replacement status of an air filter in a heating, ventilation, and air conditioning (HVAC) system ([0006]: a method for calculating the remaining filter life is executed by a microprocessor; examiner interprets filter is part of an HVAC system (see [0019])), comprising:
one or more processors of one or more computing devices (Fig. 1, item 15 – “electronic circuit”, [0025]: an electronic circuit includes the microprocessor used to estimate the remaining life of the filter), configured to: 
determine a Total Runtime Value of a fan of the HVAC system ([0020]: use of fan motor is acquired based on fan motor speed); and
estimate the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value ([0031]: filter remaining life is determined based on predetermined values for total filter life relative to fan speed) and deliver a notification of the replacement status of the air filter to a user ([0006]: percentage of filter life remaining is displayed).

Simon (US 20060196953 A1) teaches:
obtain outdoor weather data for an outdoor environment related to the HVAC system ([0042]: outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0031])); and
estimate the replacement status of the air filter as a function of the Total Runtime Value, and deliver a notification of the replacement status of the air filter to a user ([0043]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

Simon (US 20060186214 A1) teaches:
obtain outdoor weather data for an outdoor environment related to the HVAC system ([0040]: outdoor temperature is obtained by an outdoor temperature sensor (Fig. 1, item 26); examiner interprets the outdoor sensor not being part of the environment in which the heater/cooler exists (see Fig. 1, item 12, [0029])); and
estimate the replacement status of the air filter as a function of the Total Runtime Value, and deliver a notification of the replacement status of the air filter to a user ([0041]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

He (US 20140190240 A1) teaches:
A computer-implemented system (Fig. 4, [0022]) for estimating a replacement status of an air filter in a system ([0034]: a system for determining clogging and replacement of a filter is presented, with the system being implemented using computer components and a computer program product), comprising:
one or more processors of one or more computing devices (Fig. 4, item 430 – ‘controller’) configured to: 
obtain outdoor weather data for an outdoor environment related to the system (Fig. 3, item 310, [0030]: ambient parameter is obtained);
determine a value of a fan of system based at least in part upon the obtained outdoor weather data (Fig. 3, item 320, [0030]: ambient parameter is obtained and used to retrieve a corresponding threshold, which is compared to a fan speed; examiner submits that threshold corresponds to a value of a fan); and 
estimate the replacement status of the air filter as a function of a comparison of the value with a Baseline Value (Fig. 3, items 340-350, [0030]: threshold is compared to a measured fan speed to determine clogging of a filter).

Kuramitsu (US 20140133097 A1) teaches:
A computer-implemented system (Fig. 2) for estimating a replacement status of an air filter ([0033], [0036]: a system for determining clogging and replacement of a filter is presented, with the system being implemented using computer components) in a system, comprising: 
one or more processors of one or more computing devices (Fig. 2, item 1 – “control unit”) configured to: 
obtain outdoor weather data for an outdoor environment related to the system (Fig. 13, item St22, [0097]: ambient temperature is obtained).
determine a value of a fan of the system based at least in part upon the obtained outdoor weather data (Fig. 13, item St24, [0099]: ambient temperature is obtained and used to retrieve a corresponding threshold of a fan (number of revolutions Ro)); and 
estimate the replacement status of the air filter as a function of a comparison of the value with a Baseline Value (Fig. 13, item St26, [0100]-[0102]: threshold is compared to a measured number of revolutions of the fan to determine clogging of a filter).

Kang (US 20060130497 A1) teaches:
“A method and control for determining an air filter condition in an HVAC system forces a change in a motor speed for a fan for driving air through the air filter and into an environment to be conditioned. When the motor speed is changed, an expected change in temperature in the environment is monitored. If the actual change is not as expected, a determination may be made that the air filter is clogged” (Abstract: determining an air filter condition in an HVAC by changing a fan motor speed and monitoring the change of temperature in the environment).

Sherman (US 20150254958 A1) teaches:
“the one or more computing devices comprises one or more cloud servers, and wherein the process of delivering the notification of the replacement status of the air filter to the user comprises sending the notification to a mobile application resident on a mobile device of the user” ([0063]: analysis for condition of a filter is performed by a cloud-based system (server, see [0067]), with information regarding the condition being transmitted to a mobile device through messages (see [0043])).

Smullin (US 20150276508 A1) teaches:
“Energy usage data of an indoor climate control system, such as an HVAC system, for a building and ambient temperature data are obtained for a time period of interest with a time resolution that reflects the physically relevant time scales. The data are formed into time series. A correlation between the system’s usage and ambient temperature is established, where a strong (or high) correlation is interpreted as an indication that the thermostat set point infrequently gets changed, if at all, whilst a weak (or low) correlation is interpreted as an indication that the thermostat set point is changed regularly. In addition, a correlation between the system's usage and the building's occupancy can be established, which can help corroborate the assessment of the appropriateness or efficiency of thermostat set point changing patterns” (Abstract: energy usage of an HVAC system and ambient temperature are obtained for a time period for establishing a correlation regarding the thermostat set point variation; a correlation between system’s usage and the building’s occupancy also corroborates the assessment of the thermostat set point changing patterns).

	Chung (US 20020078830 A1) teaches:
“The air purifier may further include a visual display arranged to provide a visual indication when the filter should be replaced, the programmed microcomputer arranged to periodically alter the speed of the fan in accordance with signals generated by the air quality sensor and to cause the visual display to indicate that the filter should be replaced, said indication being caused when a fan total running time value equals or exceeds a predetermined value, the fan total running time value being periodically incremented according to the formula Tn+1=Tn+a Xt, wherein T is the fan total running time, a is a fan speed factor and t is the fan operating time at speed factor a. The fan total running time value is incremented each time the microcomputer changes the fan speed” ([0010]: replacement of a filter of an air purifier is performed by comparing fan total running time with a predetermined value, the fan total running time being obtained based on signals for an air quality sensor of the system (see also [0020] regarding replacing the filter when it is operated under poor quality conditions)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the outdoor weather data includes at least information indicative of a pollution-related parameter at the outdoor environment of a dwelling that comprises the HVAC system; 
determine a Total Runtime Value of a fan of the HVAC system based at least in part upon the obtained outdoor weather data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 18. 
Johnson (US 20010045159 A1) teaches: 
A computer-implemented method for estimating a replacement status of an air filter in a heating, ventilation, and air conditioning (HVAC) system ([0006]: a method for calculating the remaining filter life is executed by a microprocessor; examiner interprets filter is part of an HVAC system (see [0019])), the computer-implemented method executed by one or more processors of one or more computing devices (Fig. 1, item 15 – “electronic circuit”, [0025]: an electronic circuit includes the microprocessor used to estimate the remaining life of the filter), and comprising the steps of: 
determining a Total Runtime Value of a fan of the HVAC system ([0020]: use of fan motor is acquired based on fan motor speed); and
estimating the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value ([0031]: filter remaining life is determined based on predetermined values for total filter life relative to fan speed); and,
delivering a notification of the replacement status of the air filter to a user ([0006]: percentage of filter life remaining is displayed).

Simon (US 20060196953 A1) teaches:
estimating the replacement status of the air filter as a function of the Total Runtime Value; and, delivering a notification of the replacement status of the air filter to a user ([0043]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

Simon (US 20060186214 A1) teaches:
estimating the replacement status of the air filter as a function of the Total Runtime Value; and, delivering a notification of the replacement status of the air filter to a user ([0041]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

He (US 20140190240 A1) teaches:
A computer-implemented method (Fig. 3, [0022]) for estimating a replacement status of an air filter in a system, the computer-implemented method executed by one or more processors of one or more computing devices ([0027]-[0028]: a method for determining clogging and replacement of a filter is presented, with the method being implemented as a computer program product), and comprising the steps of: 
determining a value of a fan of system (Fig. 3, item 320, [0030]: ambient parameter is obtained and used to retrieve a corresponding threshold, which is compared to a fan speed; examiner submits that threshold corresponds to a value of a fan); and 
estimating the replacement status of the air filter (Fig. 3, items 340-350, [0030]: threshold is compared to a measured fan speed to determine clogging of a filter).

Kuramitsu (US 20140133097 A1) teaches:
A computer-implemented method (Fig. 13, [0095]) for estimating a replacement status of an air filter in a system, the computer-implemented method executed by one or more processors of one or more computing devices ([0033], [0036]: a method for determining clogging and replacement of a filter is presented, with the method being implemented using computer components), and comprising the steps of: 
determining a value of a fan of the system (Fig. 13, item St24, [0099]: ambient temperature is obtained and used to retrieve a corresponding threshold of a fan (number of revolutions Ro)); and 
estimating the replacement status of the air filter (Fig. 13, item St26, [0100]-[0102]: threshold is compared to a measured number of revolutions of the fan to determine clogging of a filter).

Kang (US 20060130497 A1) teaches:
“A method and control for determining an air filter condition in an HVAC system forces a change in a motor speed for a fan for driving air through the air filter and into an environment to be conditioned. When the motor speed is changed, an expected change in temperature in the environment is monitored. If the actual change is not as expected, a determination may be made that the air filter is clogged” (Abstract: determining an air filter condition in an HVAC by changing a fan motor speed and monitoring the change of temperature in the environment).

Sherman (US 20150254958 A1) teaches:
“the one or more computing devices comprises one or more cloud servers, and wherein the process of delivering the notification of the replacement status of the air filter to the user comprises sending the notification to a mobile application resident on a mobile device of the user” ([0063]: analysis for condition of a filter is performed by a cloud-based system (server, see [0067]), with information regarding the condition being transmitted to a mobile device through messages (see [0043])).

Smullin (US 20150276508 A1) teaches:
“Energy usage data of an indoor climate control system, such as an HVAC system, for a building and ambient temperature data are obtained for a time period of interest with a time resolution that reflects the physically relevant time scales. The data are formed into time series. A correlation between the system’s usage and ambient temperature is established, where a strong (or high) correlation is interpreted as an indication that the thermostat set point infrequently gets changed, if at all, whilst a weak (or low) correlation is interpreted as an indication that the thermostat set point is changed regularly. In addition, a correlation between the system's usage and the building's occupancy can be established, which can help corroborate the assessment of the appropriateness or efficiency of thermostat set point changing patterns” (Abstract: energy usage of an HVAC system and ambient temperature are obtained for a time period for establishing a correlation regarding the thermostat set point variation; a correlation between system’s usage and the building’s occupancy also corroborates the assessment of the thermostat set point changing patterns).

	Chung (US 20020078830 A1) teaches:
“The air purifier may further include a visual display arranged to provide a visual indication when the filter should be replaced, the programmed microcomputer arranged to periodically alter the speed of the fan in accordance with signals generated by the air quality sensor and to cause the visual display to indicate that the filter should be replaced, said indication being caused when a fan total running time value equals or exceeds a predetermined value, the fan total running time value being periodically incremented according to the formula Tn+1=Tn+a Xt, wherein T is the fan total running time, a is a fan speed factor and t is the fan operating time at speed factor a. The fan total running time value is incremented each time the microcomputer changes the fan speed” ([0010]: replacement of a filter of an air purifier is performed by comparing fan total running time with a predetermined value, the fan total running time being obtained based on signals for an air quality sensor of the system (see also [0020] regarding replacing the filter when it is operated under poor quality conditions)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the Baseline Value is determined as a function of a pollution-related parameter at the outdoor environment of a dwelling that comprises the HVAC system,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 20.
Johnson (US 20010045159 A1) teaches: 
A computer-implemented system for estimating a replacement status of an air filter in a heating, ventilation, and air conditioning (HVAC) system ([0006]: a method for calculating the remaining filter life is executed by a microprocessor; examiner interprets filter is part of an HVAC system (see [0019])), comprising: 
one or more processors of one or more computing devices (Fig. 1, item 15 – “electronic circuit”, [0025]: an electronic circuit includes the microprocessor used to estimate the remaining life of the filter) configured to: 
determine a Total Runtime Value of a fan of the HVAC system based at least in part upon obtained data ([0020]: use of fan motor is acquired based on fan motor speed); 
estimate the replacement status of the air filter as a function of a comparison of the Total Runtime Value with a Baseline Value ([0031]: filter remaining life is determined based on predetermined values for total filter life relative to fan speed); and
deliver a notification of the replacement status of the air filter to a user ([0006]: percentage of filter life remaining is displayed).

Simon (US 20060196953 A1) teaches:
estimate the replacement status of the air filter as a function of the Total Runtime Value; and deliver a notification of the replacement status of the air filter to a user ([0043]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

Simon (US 20060186214 A1) teaches:
estimate the replacement status of the air filter as a function of the Total Runtime Value; and deliver a notification of the replacement status of the air filter to a user ([0041]: estimated life of a filter is reduced according to the period of time the fan is operated, with this estimated life of the filter being displayed).

He (US 20140190240 A1) teaches:
A computer-implemented system (Fig. 4, [0022]) for estimating a replacement status of an air filter in a system ([0034]: a system for determining clogging and replacement of a filter is presented, with the system being implemented using computer components and a computer program product), comprising: 
one or more processors of one or more computing devices (Fig. 4, item 430 – ‘controller’) configured to: 
determine a value of a fan of system based at least in part upon obtained data (Fig. 3, item 320, [0030]: ambient parameter is obtained and used to retrieve a corresponding threshold, which is compared to a fan speed; examiner submits that threshold corresponds to a value of a fan); and 
estimate the replacement status of the air filter as a function of a comparison of the value with a Baseline Value (Fig. 3, items 340-350, [0030]: threshold is compared to a measured fan speed to determine clogging of a filter).

Kuramitsu (US 20140133097 A1) teaches:
A computer-implemented system (Fig. 2) for estimating a replacement status of an air filter ([0033], [0036]: a system for determining clogging and replacement of a filter is presented, with the system being implemented using computer components) in a system, the method comprising: 
one or more processors of one or more computing devices (Fig. 2, item 1 – “control unit”) configured to: 
determine a value of a fan of the system based at least in part upon obtained data (Fig. 13, item St24, [0099]: ambient temperature is obtained and used to retrieve a corresponding threshold of a fan (number of revolutions Ro)); and 
estimate the replacement status of the air filter as a function of a comparison of the value with a Baseline Value (Fig. 13, item St26, [0100]-[0102]: threshold is compared to a measured number of revolutions of the fan to determine clogging of a filter).

Kang (US 20060130497 A1) teaches:
“A method and control for determining an air filter condition in an HVAC system forces a change in a motor speed for a fan for driving air through the air filter and into an environment to be conditioned. When the motor speed is changed, an expected change in temperature in the environment is monitored. If the actual change is not as expected, a determination may be made that the air filter is clogged” (Abstract: determining an air filter condition in an HVAC by changing a fan motor speed and monitoring the change of temperature in the environment).

Sherman (US 20150254958 A1) teaches:
the one or more computing devices comprises one or more cloud servers, and wherein the process of delivering the notification of the replacement status of the air filter to the user comprises sending the notification to a mobile application resident on a mobile device of the user ([0063]: analysis for condition of a filter is performed by a cloud-based system (server, see [0067]), with information regarding the condition being transmitted to a mobile device through messages (see [0043])).

Smullin (US 20150276508 A1) teaches:
“Energy usage data of an indoor climate control system, such as an HVAC system, for a building and ambient temperature data are obtained for a time period of interest with a time resolution that reflects the physically relevant time scales. The data are formed into time series. A correlation between the system’s usage and ambient temperature is established, where a strong (or high) correlation is interpreted as an indication that the thermostat set point infrequently gets changed, if at all, whilst a weak (or low) correlation is interpreted as an indication that the thermostat set point is changed regularly. In addition, a correlation between the system's usage and the building's occupancy can be established, which can help corroborate the assessment of the appropriateness or efficiency of thermostat set point changing patterns” (Abstract: energy usage of an HVAC system and ambient temperature are obtained for a time period for establishing a correlation regarding the thermostat set point variation; a correlation between system’s usage and the building’s occupancy also corroborates the assessment of the thermostat set point changing patterns).

	Chung (US 20020078830 A1) teaches:
“The air purifier may further include a visual display arranged to provide a visual indication when the filter should be replaced, the programmed microcomputer arranged to periodically alter the speed of the fan in accordance with signals generated by the air quality sensor and to cause the visual display to indicate that the filter should be replaced, said indication being caused when a fan total running time value equals or exceeds a predetermined value, the fan total running time value being periodically incremented according to the formula Tn+1=Tn+a Xt, wherein T is the fan total running time, a is a fan speed factor and t is the fan operating time at speed factor a. The fan total running time value is incremented each time the microcomputer changes the fan speed” ([0010]: replacement of a filter of an air purifier is performed by comparing fan total running time with a predetermined value, the fan total running time being obtained based on signals for an air quality sensor of the system (see also [0020] regarding replacing the filter when it is operated under poor quality conditions)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the Baseline Value is determined as a function of a pollution- related parameter at the outdoor environment of a dwelling that comprises the HVAC system,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-12, 14-17, 19 and 21.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung; Chi Cheung et al., US 6660070 B2, Air purifier
Reference discloses determining replacement of a filter of an air purifier by comparing fan total running time with a predetermined value, the fan total running time being obtained based on signals for an air quality sensor of the system (see also [0020] regarding replacing the filter when it is operated under poor quality conditions).

This application is in condition for allowance except for the following formal matters: 
Objections to the Specification.
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857